CUDAHY, Circuit Judge.
Plaintiff-Appellee, Richard Greenberg, was a social worker with the Illinois Department of Children and Family Services (the “DCFS” or the “Department”). Defendants-Appellants were his supervisors. Plaintiff contends that as a result of criticizing the Department’s handling of certain cases he was ostracized, reprimanded, demoted and eventually forced to resign. He filed suit under 42 U.S.C. § 1983 alleging that his free speech and fourteenth amendment rights had been infringed. Before the case was submitted to the jury the judge determined that Greenberg had raised a first amendment claim and that defendants’ conduct was not excused by the doctrine of qualified immunity. After a bifurcated trial the jury found defendants liable on the first amendment claim but not liable on the fourteenth amendment constructive discharge claim, and then awarded plaintiff $150,000 in compensatory damages. Defendants appeal the finding that plaintiff’s conduct was protected by the first amendment and argue that they acted in good faith toward Greenberg and should be shielded from liability by qualified immunity. Defendants also argue that the court misinstructed the jury on the standards for establishing illegal retaliatory conduct. Plaintiff cross-appeals arguing that the fourteenth amendment should provide an additional basis for defendants’ liability. We affirm in part and vacate and remand in part.
Greenberg began working for DCFS’s North Area Office in Chicago in 1974. De*1059fendant Bruce Weflen was the supervisor of plaintiff’s unit after October 1974. Defendant Thomas Kmetko was the Area Administrator for the DCFS. Over the course of several years plaintiff had several disagreements with his supervisors over department policy.
DCFS had a policy of trying to minimize the placement of children in foster care by reuniting them with their natural families. Greenberg objected to the application of this policy to a child, Brian C. Brian C. had run away from his family and had become ill. The Department wanted him reunited with his biological parent. Plaintiff objected, saying the parent was unwilling and unfit to care for Brian. Over plaintiff’s strenuous objections, Brian was returned to his parent. Within 24 hours of his return, Brian died of a lesion on his appendix that had not received medical care.
Plaintiff’s second argument with his supervisors occurred over the handling of the case of Richard S.I. The Juvenile Court had ordered DCFS to place Richard S.I. in a foster home, but this had not been done. Plaintiff informed the court that its order was not being enforced. Defendant Weflen was ordered to appear in court and explain DCFS’s nonperformance. Green-berg eventually received permission to place Richard S.I. After this incident, plaintiff contends, he was denied any new casework responsibility even though the volume of cases at the Department increased, and children in his caseload were denied important services.
After placing Richard S.I, plaintiff wrote a letter to defendant Kmetko complaining of difficulties in handling Richard S.I’s case and accusing Weflen of having mistaken priorities. Greenberg indicated that his relationship with Weflen was affecting his emotional health. Thereafter, Kmetko met with Greenberg and informed him that he considered Greenberg’s mental health a problem.
Greenberg alienated fellow caseworkers by becoming involved with a child in another caseworker’s charge. The caseworker in question refused to find a new placement for the child who had run away from his old placement. The caseworker was attempting to force the child to return to the former placement. Plaintiff felt the child was being mistreated. Without the other caseworker’s knowledge, he gave the child a “Fair and Equal Treatment” Card, which entitled the child to receive the help of a state ombudsman. Greenberg also found the child temporary shelter. Green-berg was called disloyal for this action, and he contends that his supervisor, Weflen, encouraged the other caseworkers to avoid him.
In March 1975, plaintiff received an adverse performance evaluation from Ronald Dombrowski, his former supervisor. The evaluation spoke of Greenberg as a “troubled young man whose personal problems are interfering with his effectiveness, growth and development as a social worker,” and suggested that Greenberg “avail[ ] himself of psycho-therapy.” Richard Greenberg Six Month Performance Evaluation, Appellants’ Appendix Exhibit 3 at 3. After reading this evaluation, plaintiff fell under great stress and from mid-May through mid-June took a leave of absence.
In September 1975, plaintiff became involved in the case of Richard S. II, a child suffering from psychosis and epilepsy with occasional homicidal or suicidal behavior. Richard S. II was in Elgin State Hospital. Plaintiff felt that Richard S. II was not being cared for properly and complained to Phillip Gorman, the assistant guardianship administrator. Gorman resented plaintiff’s interference in the case and wrote a letter to defendants Kmetko and Weflen requesting that Richard S. II’s case be assigned to another worker.
Greenberg attended a meeting of the Children’s Rights Council, a community service organization, on October 10, 1975. The speaker there was Jesse McDonald, a deputy director of DCFS. During a question and answer period, plaintiff rose from the floor and spoke critically of the department’s policy of minimizing services'to children, especially Richard S. II, who was not mentioned by name. After the speech, *1060Greenberg and McDonald talked privately, and Greenberg was assured that McDonald would look into Richard S. II’s case.
The Richard S. II case continued to disturb Greenberg. The hospital determined that the boy should be transferred to the Edison Park Home. Plaintiff protested, arguing that the home did not have adequate facilities for Richard S. II’s special needs. In November 1975, plaintiff learned that Richard S. II had been transferred to an isolation room at the Edison Park Home and that the home was seeking emergency hospitalization for the child. When Gorman refused permission to allow medical care, plaintiff contacted John Shallenberger, the Juvenile Litigation Director of the Legal Assistance Foundation of Chicago, and told him that Richard S. II was being denied essential medical services. Following the Legal Assistance Foundation’s involvement in the case, Richard S. II was placed under emergency hospital care.
Soon after Richard S. II was moved to the hospital, plaintiff was transferred to the Title 20 unit, a unit that defendants stipulated was widely viewed as a punishment unit. Workers there had no social work responsibility or contact with children. Their jobs consisted of repetitively filling out forms for federal reimbursement of department services. Plaintiff contends that the transfer harmed his health and ultimately forced him to resign.
In 1978, plaintiff filed suit under 42 U.S.C. § 1983 alleging that defendants had deprived him of his first and fourteenth amendment rights. Before trial, defendants made a motion in limine to exclude from consideration all evidence of communications by plaintiff regarding his handling of DCFS cases. The court denied this motion, concluding that the suit pertained to matters of public importance and that their public significance was not outweighed by the Department’s concern for efficiency. The defendants also sought summary judgment, saying that they could not have known their actions toward plaintiff were unlawful because, inter alia, the Supreme Court did not find intraoffice communications protected by the first amendment until 1979, and that therefore these defendants acted in good faith and should be protected by qualified immunity. The court denied this motion. The court also denied plaintiff’s motion for summary judgment on his fourteenth amendment claim for constructive discharge. The case was submitted to the jury first on the question of liability. The jury found for plaintiff on the first amendment claim but for defendants on the fourteenth amendment issue. The jury then tried the issue of damages and returned a verdict of $150,000 to compensate the plaintiff for his wrongful transfer to the Title 20 unit. Defendants appeal the finding of liability under the first amendment. Plaintiff cross-appeals the denial of liability under the fourteenth amendment.
I.
In determining whether plaintiff suffered retaliation for the exercise of his constitutional rights, the first question is whether his comments qualify as protected speech. This inquiry involves a question of law rather than fact. Connick v. Myers, 461 U.S. 138, 148 n. 7, 103 S.Ct. 1684, 1690 n. 7, 75 L.Ed.2d 708 (1983). The recognition that public employees retain a first amendment right to comment on public matters dates from Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968). In Pickering the Supreme Court overturned a ruling upholding the dismissal of a teacher who wrote a letter to a newspaper criticizing his school board. The teacher found fault with the way the board allocated funds between athletic and educational programs, and he criticized the Superintendent of Schools for misleading the public as to why he was seeking a tax increase. In ruling that Pickering could not be penalized for exercising his constitutional rights, the Court held that individuals could not be compelled, as a condition of public employment, to relinquish their constitutional rights. The Court noted that “the theory that public employment which may be denied altogeth*1061er may be subjected to any conditions, regardless of how unreasonable, has been uniformly rejected.” 391 U.S. at 568, 88 S.Ct. at 1734-35 (quoting Keyishian v. Board of Regents, 385 U.S. 589, 605-06, 87 S.Ct. 675, 684-85,17 L.Ed.2d 629 (1967)).
The standards for assessing when public employees’ first amendment rights are implicated received further refinement in Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684. There an assistant district attorney was unhappy with a forthcoming transfer. In response, she circulated a questionnaire to her co-workers seeking their opinions about her supervisors’ performance and about office morale. She was dismissed and she sued. The court rejected her first amendment claim saying:
Myers did not seek to inform the public that the District Attorney’s Office was not discharging its governmental responsibilities in the investigation and prosecution of criminal cases. Nor did Myers seek to bring to light actual or potential wrongdoing or breach of public trust on the part of Connick and others. Indeed, the questionnaire, if released to the public, would convey no information at all other than the fact that a single employee is upset with the status quo.
461 U.S. at 148, 103 S.Ct. at 1690-91.
Essentially nonpublic disputes should not be the subject of court action, lest “every remark — and certainly every criticism directed at a public official — ... plant the seed of a constitutional case.” Connick, 461 U.S. at 149, 103 S.Ct. at 1691. It is only when a comment touches on matters of public concern that free speech rights are at stake. In judging whether an employee’s speech addresses a matter of public concern, a court must examine the “content, form and context of a given statement, as revealed by the whole record.” Id. at 147-48, 103 S.Ct. at 1690.
Finding that an employee has commented on a matter of public importance, however, does not end the inquiry. An employee’s right to comment on matters of public importance is not absolute. While employees have a right to make known their public views, the government has a legitimate purpose “in promoting efficiency and integrity in the discharge of official duties, and [in] maintainpng] proper discipline in the public service.” Id. at 150-51, 103 S.Ct. at 1692 (quoting Ex Parte Curtis, 106 U.S. (16 Otto) 371, 373, 1 S.Ct. 381, 27 L.Ed. 232 (1882)). As the Pickering Court noted:
[I]t cannot be gainsaid that the State has interests as an employer in regulating the speech of its employees that differ significantly from those it possesses in connection with regulation of the speech of the citizenry in general. The problem in any case is to arrive at a balance between the interests of the teacher, as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.
391 U.S. at 568, 88 S.Ct. at 1734-35.
This circuit, in Egger v. Phillips, 710 F.2d 292 (7th Cir.) (en banc), cert. denied, 464 U.S. 918, 104 S.Ct. 284, 78 L.Ed.2d 262 (1983), identified certain needs of governmental employers that courts should weigh in balancing individual and state rights:
1) the need to maintain discipline or harmony among co-workers; 2) the need for confidentiality; 3) the need to curtail conduct which impedes the [employee’s] proper and competent performance of his daily duties; and 4) the need to encourage a close and personal relationship between the employee and his superiors where that relationship calls for loyalty and confidence.
710 F.2d at 319 (quoting Clark v. Holmes, 474 F.2d 928, 931 (7th Cir.1972), cert. defied, 411 U.S. 972, 93 S.Ct. 2148, 36 L.Ed.2d 695 (1973)).
Applying these various standards to the instant case, defendants argue that Greenberg’s statements were not speech but were merely the expression of “professional disagreements with his supervisors over the handling of specific cases.” Appellants’ Brief at 23. Defendants note that *1062most of Greenberg’s statements were made internally within the office and to his supervisors. Because most of the statements involved confidential cases, defendants claim, they were not matters of general public knowledge and hence not matters of public concern.
We disagree and instead concur with the district court that, taken as a whole, Green-berg’s comments were not self-serving statements on private affairs, such as were Connick’s, but were instead comments designed to right injustices Greenberg saw in the handling of the office’s primary responsibilities. Greenberg’s comments attempted to inform his supervisors and certain members of the public that children’s physical and mental health and even their lives were being threatened. The comments described in the record attempted to show, for example, that court orders were being ignored, that children were being denied essential medical care, and that, in order to save expense, children were being returned to unfit families. The DCFS has an exceptionally important public responsibility— protecting the state’s children. As such, we cannot conclude that comments that publicize neglect of this responsibility are not also of exceptional public importance. Nor does it matter that some of plaintiff's conversations were private. These, too, were intended by Greenberg to improve children’s care. And, as the Supreme Court concluded in Givhan v. Western Lines Consolidated School District, 439 U.S. 410, 414, 99 S.Ct. 693, 696, 58 L.Ed.2d 619 (1979), “A public employee [does not forfeit] his protection against governmental abridgement of freedom of speech if he decides to express his views privately rather than publicly.”
We also agree with the district-court that the government’s interest in efficiency in this case does not outweigh the plaintiff's right to speak. The need for discipline and harmony is not as great in the case of individual social workers who have separate charges and responsibilities as it is in the case of policemen or FBI agents who work as part of a “quasi-military” team where esprit-de-corps and coordinated effort are essential. Compare Egger v. Phillips, 710 F.2d at 319 (“Mutual trust and respect among agents and between agents and supervisory personnel are particularly important in law enforcement. The need for confidentiality cannot be gainsaid. And given the high stakes involved — sometimes life and death decisions are made — the risks of disharmony can be grave.”). While confidentiality is important, Greenberg does not appear to have breached his obligation to protect the identity of the individual children about whom he was concerned. To the extent that his role as critic and gadfly impeded his office performance, we believe this negative aspect was offset by the importance his comments had in alerting the courts and state DCFS officials that their orders were being subverted or ignored. Similarly, supervisors who are criticized may always complain that such commentary is injuring close staff relations, but that, by itself, should not be enough to stifle such criticism. We believe the question before us is close because Greenberg did have an adverse effect on office harmony and did not always proceed in the least disruptive fashion. Nonetheless, we see no reason to disturb the district court's evaluation of the balance in favor of the right to speak.
II.
Defendants’ second argument is that they are protected from liability under the doctrine of qualified immunity. Under this doctrine, “government officials performing discretionary functions, generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982); Davis v. Scherer, 468 U.S. 183, 194, 104 S.Ct. 3012, 3019, 82 L.Ed.2d 139 (1984); Coleman v. Frantz, 754 F.2d 719, 725 (7th Cir.1985). The principle behind the doctrine is that “[i]f the law at that time was not clearly estab*1063lished, an official could not reasonably be expected to anticipate subsequent legal developments, nor could he fairly be said to ‘know’ that the law forbade conduct not previously identified as unlawful.” Harlow, 457 U.S. at 818, 102 S.Ct. at 2738. The test for qualified immunity is an objective one that focuses on the state of the law at the time of the alleged violation, Zook v. Brown, 748 F.2d 1161 (7th Cir.1984), and the determination is generally made at the outset of a case to avoid unnecessary litigation.
The Supreme Court has yet to make clear what factors a court must consider in determining whether a right is clearly established. However, as this circuit concluded in Benson v. Allphin, 786 F.2d 268 (7th Cir.), cert. denied, — U.S. —, 107 S.Ct. 172, 93 L.Ed.2d 109 (1986), “It would appear that, whenever a balancing of interests is required, the facts of the existing caselaw must closely correspond to the contested action before the defendant official is subject to liability under [Harlow ].” 786 F.2d at 276. The Benson v. Allphin court added, “qualified immunity typically casts a wide net to protect government officials from damage liability whenever balancing is required.” Id.
This circuit has considered several cases in which government officials retaliated against public employee speech during the same years as are involved in the instant case. Under these cases, qualified immunity has been found inapplicable when officials have penalized employees for first amendment communications made to individuals outside the office environment. Thus in Benson v. Scott, 734 F.2d 1181 (7th Cir.), cert. denied, 469 U.S. 1019, 105 S.Ct. 435, 83 L.Ed.2d 361 (1984), Benson claimed the Attorney General’s Office retaliated against him after he told news media and law enforcement agents of evidence concerning the Attorney General’s selective enforcement of the Cigarette Tax Act and of improprieties in state court proceedings. The court found qualified immunity inapplicable with respect to Benson’s claim that he had been harmed for exercising his first amendment rights. The court noted, “The right of employees to be free from retaliation for their exercise of first amendment rights has been clear since at least 1968, when the Supreme Court decided Pickering v. Board of Education. ... The defendants cannot claim that the law was unclear in 1977, when the events at issue in this case allegedly occurred.” 734 F.2d at 1185.
In the case at bar, therefore, it should have been clear to defendants Kmetko and Weflen that Greenberg could not be penalized for statements made outside the office. Examples of such statements were Greenberg’s comments to the Juvenile Court regarding Richard S. I and his comments at the meeting of the Children’s Rights Council and to the Legal Assistance Foundation regarding Richard S. II.
While qualified immunity does not apply to statements made outside the work place, this circuit has applied the doctrine in cases where public employees were penalized for internal office communications made prior to the Supreme Court’s 1979 Givhan decision. See Egger v. Phillips, 710 F.2d at 314-15. As the court stated in Benson v. Allphin:
As for Benson’s in-house expressions prior to his termination, this court’s decision in Egger v. Phillips, is controlling. In Egger, we stated that, until the Supreme Court’s 1979 decision in Givhan v. Western Line Consolidated School District, it was an open question whether on-the-job expressions of public employees were entitled to constitutional protection. A fortiori, constitutional protection for such expressions was not clearly established in 1976. Allphin and Rummel are, therefore, entitled to immunity under Harlow for those claims relating to Benson’s pre-termination, in-house expression.
786 F.2d at 277 (citations omitted).
Thus, qualified immunity does shield the defendants in the present case from liability for penalizing the plaintiff for first amendment communications made within the office. The trial court, however, improperly permitted the jury to find the de*1064fendants liable for penalizing plaintiff for speech made both within and outside the office. The court submitted to the jury comments made by Greenberg both within and outside the office, and the court instructed the jury that plaintiff had a constitutional right to criticize, both within and outside the workplace, a policy or practice concerning the care and treatment of children. After considering all of this evidence the jury reached a finding of liability. We have no way of determining whether liability was assessed based in whole or in part on actions taken by defendants in response to internal communications. We must therefore vacate the judgment that defendants are liable, and remand for a new trial on the issue of defendants’ liability for retaliatory action taken in response to communications made by Greenberg outside the office. We note that on remand this case may involve a dual-motive issue, see Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977), with respect to defendants’ responses to plaintiff's statements within and outside the office.
Because in this bifurcated trial the jury also considered the issue of damages and found that the transfer to the Title 20 unit caused plaintiff to suffer $150,000 damages (payable only, of course, in the event liability is affirmed), we affirm the judgment to the extent that it sets the amount of damages at $150,000. On remand the trial shall be limited to the issue of liability.
III.
Defendants’ third argument is that the trial court misinstructed the jury on the standards for finding unconstitutional retaliation for the exercise of first amendment rights. In particular the defendants challenge the jury instruction that states:
In order to recover against any defendant on his free speech claim, the plaintiff [must show] ...
... [that] the defendant was motivated, at least in part, by a desire to punish or retaliate against plaintiff for his criticism of the [DCFS] policies and practices; and,
... that plaintiff would not have been assigned to the Title 20 Unit had he not criticized the policies and practices.
Transcript at 1249 (emphasis added); see Defendants’ Brief at 33. The defendants argue that this instruction “abrogates” the proper test, outlined in Mt. Healthy v. Doyle, 429 U.S. at 287, 97 S.Ct. at 576, that requires the plaintiff to show that his protected speech or conduct was a substantial or motivating factor in a defendant’s decision. When read as a whole, the instructions make clear that the jury must have found that plaintiff's conduct was both a motivating factor and a necessary factor in each defendant’s decision to transfer the plaintiff. This instruction is not erroneous. Cf. McGill v. Board of Education, 602 F.2d 774, 779 (7th Cir.1979) (approving instruction under which “the jury could not decide for plaintiff unless it found that her constitutionally protected speech was the motivating factor in defendants’ decision to transfer her”). We suggest that on remand the district court consider instructing the jury with the equivalent and broadly accepted Mt. Healthy standard.
IV.
Plaintiff Greenberg has also filed a cross-appeal asserting that the lower court wrongly denied his motions for summary judgment, directed verdict and judgment notwithstanding the verdict for his claim under the fourteenth amendment that he was denied due process by being constructively demoted and discharged without notice or hearing. He contends that his transfer to the Title 20 unit was an act of punishment because it substituted repetitive, make-work tasks for the contact with children he had enjoyed as a caseworker. This situation caused him great stress which, he argues, forced him to lose income by having to take a voluntary medical leave of absence, and eventually forced him to resign.
The district court instructed the jury on the standards for finding a constructive *1065discharge in violation of the fourteenth amendment:
In order to recover against any defendant on his claim for constructive discharge, the plaintiff has the burden of proving each of the following propositions:
First, that the defendant participated in the decision to assign the plaintiff to the Title 20 Unit or to keep him there over his objections;
Second, that in so acting, the defendant was motivated by a desire to make the plaintiffs working conditions intolerable;
Third, that plaintiffs work assignment in the Title 20 Unit was in fact so intolerable that it forced him to resign; and
Fourth, that the defendant deprived the plaintiff of an opportunity for a hearing in regard to the assignment to the Title 20 Unit or the working conditions there.
If you find from your consideration of all the evidence that each of these propositions has been proved as to any defendant or defendants, then you should find in favor of the plaintiff and against that defendant or those defendants on the constructive discharge claim.
On the other hand, if you find from your consideration of all the evidence that any of these propositions has not been proved as to any defendant or defendants, then you should find against the plaintiff and in favor of that defendant or those defendants on the constructive discharge claim.
Jury Instructions Given Before Trial, Jan. 19, 1984, Record Exhibit 171. The jury found for defendants on the constructive discharge claim.
We cannot say that the district court was wrong to reject plaintiff’s argument that he established a fourteenth amendment violation as a matter of law. Illinois Personnel Rule 2-470 defines demotion as being moved to a position with a “lower maximum permissible salary.” Appendix to Appellee’s Brief at 4. Greenberg retained the same salary in the Title 20 Unit and retained his title as Social Worker I.
This circuit has expressed a reluctance to find transfers to the same pay level to be violations of the fourteenth amendment. As this court said in Parrett v. City of Connersville, 737 F.2d 690, 693 (7th Cir.1984), cert. dismissed, 469 U.S. 1145, 105 S.Ct. 828, 83 L.Ed.2d 820 (1985):
In Lyznicki v. Board of Education, 707 F.2d 949, 951 (7th Cir.1983), we expressed doubt whether a lateral transfer, involving no loss of pay, could ever be sufficient deprivation to violate the Fourteenth Amendment. A contrary conclusion would subject virtually all personnel actions by state and local government agencies to potential federal damage suits under 42 U.S.C. § 1983 — a breathtaking expansion in the scope of that already far-reaching statute, and one remote from the contemplation of its framers.
Nonetheless, we have recognized that under extreme circumstances unbearable conditions alone may establish a constructive discharge. In Brown v. Brienen, 722 F.2d 360, 365 (7th Cir.1983), the court held:
A public employer who drove an employee having a contract of employment to resign by making life unbearable for him, through excessive demands for overtime or other breaches of the employment contract, might be violating the Fourteenth Amendment and section 1983. This would be a case of constructive discharge____
It was within the lower court’s discretion to allow the jury to determine whether the conditions of Greenberg’s employment were so painful as to establish a constructive discharge or demotion. The jury having spoken, we will not disturb its finding. See Knapp v. Whitaker, 757 F.2d 827, 843 (7th Cir.) (“It is well-settled in this circuit that ‘a jury verdict will not be set aside if a reasonable basis exists in the record to support that verdict.’ ”) (quoting Spesco Inc. v. General Electric Co., 719 F.2d 233, 237 (7th Cir.1983)), cert. denied, — U.S. —, 106 S.Ct. 36, 88 L.Ed.2d 29 (1985).
*1066For the foregoing reasons the judgment of the court below is Affirmed in part and Vacated and Remanded in part.